Citation Nr: 0905927	
Decision Date: 02/18/09    Archive Date: 02/24/09

DOCKET NO.  07-31 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for respiratory 
problem, claimed due to asbestos exposure.

2.  Entitlement to service connection for dislocated right 
thumb joint.

3.  Entitlement to service connection for right ankle sprain.


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1951 to November 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 Regional Office (RO) 
in Fargo, North Dakota rating decision, which denied the 
claims on appeal.


FINDINGS OF FACT

1.  The competent medical evidence of record does not 
establish that the Veteran has a current diagnosis of a 
respiratory problem that is etiologically related to a 
disease, injury, or event in service, to include exposure to 
asbestos.  

2.  The competent medical evidence of record does not 
establish that the Veteran has a current diagnosis of a right 
thumb joint problem that is etiologically related to a 
disease, injury, or event in service.

3.  The competent medical evidence of record does not 
establish that the Veteran has a current diagnosis of a right 
ankle problem that is etiologically related to a disease, 
injury, or event in service.


CONCLUSIONS OF LAW

1.  The Veteran's claimed respiratory problem was not 
incurred in or aggravated by service, nor may it be presumed 
to have been incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1101, 1110, 1112, 1131, and 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
and 3.309 (2008).

2.  The Veteran's claimed right thumb problem was not 
incurred in or aggravated by service.  See 38 U.S.C.A. §§ 
1101, 1110, 1112, 1131, and 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.303, and 3.304 (2008).

3.  The Veteran's claimed right ankle problem was not 
incurred in or aggravated by service.  See 38 U.S.C.A. §§ 
1101, 1110, 1112, 1131, and 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.303, any 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by or on behalf of the Veteran.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, the Department of 
Veteran's Affairs (VA) has met all statutory and regulatory 
notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the Veteran and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the Veteran 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the Veteran is expected to provide; and (4) 
request that the Veteran provide any evidence in his or her 
possession that pertains to the claim.  The requirement of 
requesting that the Veteran provide any evidence in his 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule eliminating fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, 
any error related to this element is harmless. 

The VCAA letter dated in July 2006 fully satisfied the duty 
to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159(b)(1) (2008); Quartuccio, at 
187.  The Veteran was advised that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claims.  These letters informed him that additional 
information or evidence was needed to support his claims, and 
asked him to send the information or evidence to VA.  See 
Pelegrini II, at 120-121.

The July 2006 letter explained to the Veteran how disability 
ratings and effective dates are determined.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  The Veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
See 38 C.F.R. § 3.159(c)(4).  The Board notes that the 
Veteran was provided a VA examination in September 2008, at 
which he was not diagnosed with asbestosis or other 
respiratory condition linked to service.  The Board finds 
this examination report to be thorough, complete, and 
sufficient upon which to base a decision with respect to the 
Veteran's claim for service connection for a respiratory 
problem, claimed due to asbestos exposure.  

The Board concludes an examination is not needed with respect 
to the claims for service connection for right thumb and 
right ankle problems.  VA has a duty to provide a VA 
examination when the record lacks evidence to decide the 
Veteran's claim and there is evidence of: (1) a current 
disability; (2) an in-service event, injury, or disease; and 
(3) some indication that the claimed disability may be 
associated with the established event, injury, or disease.  
Id.; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
As will be discussed in greater detail below, the Board 
believes that there is no credible evidence suggesting an 
association between any alleged current disability and any 
event, injury, or disease in service.  Thus, VA is not 
required to provide the Veteran with a VA examination in 
conjunction with these claims.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2008).  That 
an injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2008).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d) (2008). 
 
In order to establish service connection for a disability, 
there must be (1) medical evidence of the current disability; 
(2) medical, or in certain circumstances, lay evidence of the 
in-service incurrence of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in- service disease 
or injury and the current disability.  See Gutierrez v. 
Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 
12 Vet. App. 247, 253 (1999)).  

The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
He is not, however, competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because he does not have the requisite 
medical knowledge or training.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997) (stating that competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence).

Respiratory Problem, claimed due to Asbestos Exposure

The Veteran alleges that while serving aboard the U.S.S. 
Braine in the Navy, he was exposed to asbestos when the boat 
was docked for pipe refitting and asbestos removal.  
Specifically, the Veteran alleges that on several occasions 
he stood watch in the engine and boiler rooms where asbestos 
was removed, repairs made, and asbestos reapplied. 

In McGinty v. Brown, the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (Court) observed that there 
has been no specific statutory guidance with regard to claims 
for service connection for asbestos-related diseases, nor has 
the Secretary promulgated any regulations.  McGinty v. Brown, 
4 Vet. App. 428, 432 (1993).  However, VA has issued a 
circular on asbestos-related diseases, entitled Department of 
Veterans Benefits, Veteran's Administration, DVB Circular 21-
88-8, Asbestos-Related Diseases (May 11, 1988) [hereinafter 
"DVB Circular"], that provides some guidelines for 
considering compensation claims based on exposure to 
asbestos.  Id.  The DVB circular was subsumed verbatim as § 
7.21 of Adjudication Procedure Manual, M21-1, Part VI.  [This 
has now been reclassified in a revision to the Manual at M21-
1MR, Part IV, Subpart ii, Chapter 2, Section C.]  See also 
VAOPGCPREC 4-00 (Apr. 13, 2000).

The manual provisions acknowledge that inhalation of asbestos 
fibers and/or particles can result in fibrosis and tumors, 
and produce pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of the pleura and peritoneum, and cancer of the 
lung, gastrointestinal tract, larynx, pharynx and urogenital 
system (except the prostate), with the most common resulting 
disease being interstitial pulmonary fibrosis (asbestosis).  
Also noted is the increased risk of bronchial cancer in 
individuals who smoke cigarettes and have had prior asbestos 
exposure. As to occupational exposure, exposure to asbestos 
has been shown in insulation and shipyard workers, and 
others.  The clinical diagnosis of asbestosis requires a 
history of exposure and radiographic evidence of parenchymal 
lung disease.  M21-1MR, Part IV, Subpart ii, Chap. 2, Sec. C, 
Para. 9a-f.

The clinical diagnosis of asbestosis requires a history of 
exposure and radiographic evidence of parenchymal lung 
disease.  M21-1MR, Part VI, Subpart ii, Chapter 2(C)(9)(e).  
VA must ascertain whether there is evidence of exposure 
before, during, or after service; and determine whether the 
disease is related to exposure in service.  Dyment v. West, 
13 Vet. App. 141 (1999); Nolen v. West, 12 Vet. App. 347 
(1999); see also VAOGCPREC 4-00; 65 Fed. Reg. 33422 (2000).  
The latency period for asbestos-related diseases varies from 
10 to 45 or more years between first exposure and development 
of the disease, and that an asbestos-related disease can 
develop from brief exposure to asbestos.

Neither the Manual M21-1 nor the DVB Circular creates a 
presumption of exposure to asbestos solely from a particular 
occupation.  Rather, they are guidelines which serve to 
inform and educate adjudicators as to the high exposure of 
asbestos and the prevalence of disease found in particular 
occupations, and they direct that the raters develop the 
record; ascertain whether there is evidence of exposure 
before, during, or after service; and determine whether the 
disease is related to the putative exposure.  See Dyment, 
Nolen, supra; VAOPGCPREC 4-2000.

In this case, the Veteran's DD-214 reveals he served as a 
Gunner's Mate aboard the U.S.S. Braine.  The occupation is 
not one that is normally associated with probable asbestos 
exposure.  The Veteran's DD-214, moreover, does not reveal 
any additional MOS normally associated with a high risk of 
exposure to asbestos.  However, the Board recognizes that it 
is not inconceivable that the Veteran worked in close 
proximity of asbestos while present aboard a ship.  

The Veteran's service treatment records show no complaints, 
treatments or diagnoses of any respiratory condition; his 
entrance and separation examinations reflect no respiratory 
abnormalities.  Indeed, the Veteran concedes that he "did 
not have respiratory problems while on active duty."

After service, the Veteran alleges that "many years ago" an 
x-ray revealed a spot on one of his lungs; however, the 
Veteran states that this x-ray and any other confirmatory 
records "no longer exist."  The Veteran was able to provide 
private treatment records from August 2006 of a CT scan and 
chest x-rays.  The medical report of the CT scan found 
minimal pleural thickening, lymphadenopathy, two (2) 
granulomas, and a nodule in the right middle lobe.  The CT 
scan report did not mention asbestos exposure.  The chest x-
rays also indicated slight pleural thickening, along with 
mild interstitial changes, a granuloma, and noted the 
Veteran's reported asbestos exposure in the "History" 
section of the report.  Under the section labeled 
"Indication," the physician also noted "H/O Lung Cyst 
Crackles at Bases Asbestos Exposure."  Neither the report of 
the CT scan results, nor the report of the chest x-rays, 
however, opined a link between the current pleural 
thickening, interstitial changes, or any other abnormal lung 
condition and in-service asbestos exposure or any other 
incident of military service.

However, to clarify the matter of the etiology of these 
findings, the Veteran was provided a VA examination, 
including a CT scan and chest x-rays, in September 2008.  It 
was noted that the Veteran smoked for a year and a half, but 
quit while in service.  It was also noted that the Veteran 
"does not currently have any problems with his lungs that he 
is aware of."  Chest x-rays revealed probable chronic 
obstructive pulmonary disorder (COPD) with Ranke complex seen 
in the right chest.  No asbestos related respiratory 
condition was found, but it was noted that an addendum would 
be made following the results of CT scan and Pulmonary 
function tests (PFTs) were obtained in a week or two. 

PFTs subsequently revealed mildly reduced FVC but no 
definitive evidence of obstructive or restrictive respiratory 
disease.  Diffusion capacity was in normal range.  CT scan 
confirmed an old finding of a nodule and showed evidence of 
prior granumlomatous disease, but revealed no focal pleural 
plaques and no pleural based calcifications.  In an addendum 
completed after reviewing the CT scan concluding 
"[Diagnosis] remains as is, no evidence of asbestos related 
lun[g] disease."  

In light of these results, the Board concludes that the 
medical evidence of record does not show a current diagnosis 
of asbestosis or any current respiratory disability 
associated with in-service asbestos exposure, or other 
incident of service.  

In support of his claim, the Veteran submitted a statement 
from a shipmate on the U.S.S. Braine.  The shipmate confirmed 
that he and the Veteran had stood watch during periods of 
asbestos removal.  In addition, as discussed above, the 
Veteran's private physician noted evidence of asbestos 
exposure.  The Board acknowledges that the Veteran's lay 
testimony, the corroboratory testimony of his shipmate, and 
his confirmed service aboard a World War II-era ship 
constitute competent evidence that the Veteran may have been 
exposed to asbestos while in service.  

The Board notes certain diagnostic discrepancies between the 
findings of the VA examiners and the Veteran's private 
physicians regarding the Veteran's current condition.  For 
example, in 2006 the Veteran's private physician found 
evidence of lymphadenopathy, which the VA examiners did not 
find in 2008.  In 2006, the Veteran was also found to have 
slight or minimal pleural thickening.  The 2008 examiners did 
not note similar findings.  The 2008 VA examiners and the 
2006 CT scan private examiner also did not note asbestos 
exposure and, indeed, the VA examiners explicitly dismissed 
any current condition due to asbestos exposure.  As noted, 
the 2006 x-ray private physician did note asbestos exposure, 
but did not attribute the condition to in-service asbestos 
exposure or other incident of service.  All examiners, 
however, found evidence of nodules or granulomas within the 
Veteran's lungs.  Both private and VA examiners seem to agree 
that the Veteran has some type of current lung condition. 

The Board finds, however, that whatever the Veteran's current 
lung condition, his claim still fails due to the absence of a 
medical nexus.  No medical professional has clearly noted a 
medical link between any current lung condition and exposure 
to asbestos, or any other incident of service.  Indeed, the 
VA examiner specifically rejected any link between the 
Veteran's current condition and in-service asbestos exposure.  
As the Veteran has not submitted evidence establishing his 
medical qualification or expertise, he is not qualified to 
claim a nexus between his asbestos exposure and any current 
condition.  

The Board acknowledges the 2006 x-ray report notes asbestos 
exposure.  It is unclear, however, whether the physician 
based the notation of asbestos exposure on the Veteran's 
self-reported history, independent diagnostic results, or 
some other evidence.  Indeed, the Board cannot be certain if 
the notation is a diagnosis of a lung condition based on 
asbestos exposure or merely a notation of past asbestos 
exposure reported by the Veteran.  In addition, even were the 
Board to consider the notation a diagnosis of a lung 
condition due to asbestos exposure, the report contains no 
rationale or evidence as to the basis of the opinion.  
Finally, the x-ray report does not opine a link between any 
current lung condition and in-service asbestos exposure, or 
other incident of service.  

In short, there is no clear medical nexus and the most 
probative medical evidence specifically rules out a 
relationship between the Veteran's current lung diagnoses and 
asbestos exposure.   The Board places much more weight on the 
opinion of the competent VA health care provider who 
conducted the examination in September 2008, and reviewed the 
results of various diagnostic tests conducted at that time, 
than on the veteran's lay assertions that he has a 
respiratory condition related to asbestos exposure in 
service.  See Rucker, supra.  As such, no finding of service 
connection is warranted. 



Right Thumb Joint and Right Ankle

The Veteran alleges he has a right thumb condition due to an 
injury sustained when he was attempting to release a tight 
latch by hitting it with his palm and, instead, struck the 
latch with his thumb.  The Veteran claims that he dislocated 
his "right thumb joint" and a corpsman forced the joint 
back in place and placed a bandage on the joint.  The Veteran 
asserts that no x-rays were taken.  The Veteran also alleges 
that he jumped and landed on a coil of rope, twisting his 
ankle.  The Veteran claims the medical staff x-rayed the 
ankle and determined it was sprained.

Initially, the Board notes that the Veteran's service 
treatment records do not confirm the alleged ankle or thumb 
injuries.  The service treatment records, moreover, are 
wholly silent as to any complaints, treatment, or diagnoses 
of any right thumb or right ankle disability.

After service, the Veteran's VA outpatient treatment records 
and private treatment records do not reflect a diagnosis 
regarding the right thumb or right ankle or any treatment of 
either.  In fact, the Veteran concedes that he has never 
visited a doctor regarding either alleged condition.

The crucial inquiry, therefore, is whether the Veteran has a 
right thumb or right ankle condition related to any incident 
of service.  For the reasons and bases set forth below, the 
Board concludes he does not.

The threshold requirement for service connection to be 
granted is competent medical evidence of the current 
existence of the claimed disorder.  See Degmetich v. Brown, 
104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  While the Board recognizes the Veteran's sincere 
belief in his claims and his description of his symptoms, 
there is no competent medical evidence of record showing the 
Veteran to currently have right thumb joint or right ankle 
conditions of any kind.  Furthermore, even presuming that he 
has current disabilities of the thumb or right ankle, there 
is no credible lay or medical evidence associating his 
current complaints to service.

The Board has considered the Veteran's statements and 
descriptions of the in-service injuries, and his assertions 
of a continuity of symptomatology thereafter.  The Board has 
also considered the case of Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006), wherein the Court held the Board 
cannot determine that lay evidence lacks credibility merely 
because it is unaccompanied by contemporaneous medical 
evidence.  However, not only do the service treatment records 
fail to document injuries or complaints as the Veteran 
described, but the Veteran specifically denied any accidents 
or injuries at separation, and physical examination of the 
lower and upper extremities was normal.  Furthermore, the 
Veteran made no complaint of either condition for over fifty 
(50) years.  While the Board acknowledges that the Veteran is 
competent to provide evidence of his own experiences, to 
include the report of symptoms during service, the fact that 
he denied any injuries or chronic problems at separation, and 
over five (5) decades passed after separation before offering 
such complaints weighs heavily against finding his current 
assertions of continuity of symptomatology to be credible.

As there is no credible evidence of a continuity of 
symptomatology since service, no indication that the Veteran 
is competent to render a medical opinion otherwise linking 
his current conditions to service, and there is no other 
medical evidence of current claimed conditions or diagnoses 
or a link between those conditions and the in-service 
occurrence, the Board concludes that the preponderance of the 
evidence is against granting service connection.  See Rucker, 
supra; Gutierrez, supra.

As the preponderance of the evidence is against these claims, 
the benefit-of-the-doubt rule does not apply, and the claims 
for service connection for right thumb joint dislocation and 
right ankle sprain must be denied.  See 38 U.S.C.A. § 5107(b) 
(West 2002 & Supp. 2008); see generally Hickson, supra.




ORDER

Entitlement to service connection for respiratory problem, 
claimed due to asbestos exposure, is denied.

Entitlement to service connection for dislocated right thumb 
joint is denied.

Entitlement to service connection for right ankle sprain is 
denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


